O’KICKI, Judge,
dissenting:
The best interests of the child should be the prevailing fulcrum for the trial court to apply in every child custody dispute. In this case, the trial court observed the demeanor of the witnesses, their interaction with the child and their concern for the welfare of the child. Such findings by the trial court are based upon communicative facts set forth in the record and non-verbal communicative facts not apparent from the record.
The record in this case is supportive of the trial court’s findings. The trial court’s opinion is sufficiently comprehensive and contains sufficient specific reasons for the award of custody. Comm. ex rel. Grillo v. Shuster, 226 Pa.Super. 229, 312 A.2d 58 (1973) and its posteriority.
While the trial court volunteers the applicability of Comm. v. McLeod, 193 Pa.Super. 131, 163 A.2d 912 (1960), it has no legal relationship to the ultimate legal issue in this case.
*384I would affirm the lower court opinion in this extremely difficult factual dispute.